PURCHASE AGREEMENT THIS PURCHASE AGREEMENT, dated November 16th, 2009 (the "Effective Date"), is among David A. Siegel ("Siegel"), David A. Siegel Revocable Trust (the "Trust") and Central Florida Investments, Inc. ("CFI" and, together with Siegel and the Trust, the "Sellers") and Woodbridge Holdings, LLC (the "Purchaser"). WHEREAS, CFI desires to sell an aggregate of 7,405,628 shares of the common stock, par value $0.01 per share (the "Shares") of Bluegreen Corporation, a Massachusetts corporation ("Bluegreen"), which Shares constitute all of the shares of common stock of Bluegreen owned of record or beneficially by the Sellers; and WHEREAS, the Purchaser is willing to purchase the Shares from CFI on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms and conditions herein contained, the Purchaser and the Sellers hereby agree as follows: 1.
